Citation Nr: 0027866	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  98-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an earlier effective date, prior to May 
17, 1995, for service connection and compensation for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date, prior to May 
17, 1995, for a total disability rating based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Sean A. Raven, Attorney at Law


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to July 
1966.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 1998 RO decisions that assigned an effective date 
of May 17, 1995 for service connection and compensation for 
PTSD, and from a July 1998 RO decision that granted a TDIU 
rating also effective from May 17, 1995.  The veteran 
appealed for an earlier effective date.  In a June 1999 
decision, the Board denied the claim.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2000 joint 
motion to the Court, the parties (the veteran and the VA 
Secretary) requested that the Board's June 1999 decision be 
vacated and remanded; in a March 2000 order, the Court 
granted the joint motion.  The Board interprets the joint 
motion as requiring the Board to consider whether a letter 
from the veteran, dated June 16, 1994 and received by the VA 
Secretary on June 20, 1994, represents an application to 
reopen his claim for service connection for PTSD, such as 
would permit an effective date earlier than May 17, 1995 for 
service connection and compensation for PTSD.  The Board also 
interprets the joint motion as requiring the Board to 
consider whether a TDIU rating may be assigned from an 
earlier effective date, more specifically from a date within 
the year prior to the date of the application to reopen the 
claim for service connection for PTSD. 


FINDINGS OF FACT

1.  In a May 1994 decision, the Board denied the veteran's 
claim for service connection for PTSD.  The veteran 
subsequently asked the Board to reconsider its decision, and 
he also appealed the Board's decision to the Court.

2.  A letter by the veteran, dated June 16, 1994 and received 
by the VA Secretary on June 20, 1994, was not an application 
to reopen the claim for service connection for PTSD.  The 
letter did not identify such benefit; rather, the letter was 
part of the veteran's ongoing efforts to seek Board 
reconsideration of the May 1994 Board decision and to appeal 
the Board's May 1994 decision to the Court.

3.  In January 1995, the Board denied the veteran's motion 
for reconsideration of the May 1994 Board decision.

4.  On May 17, 1995, the RO received the veteran's 
application to reopen his claim for service connection for 
PTSD.  

5.  In an October 1995 decision, the Court affirmed the 
Board's May 1994 decision to deny service connection for 
PTSD.  

6.  In a February 1998 decision, the Board found there was 
new and material evidence submitted reopen the claim for 
service connection for PTSD, and the Board granted service 
connection for PTSD.

7.  The RO subsequently assigned May 17, 1995 as the 
effective date for service connection for PTSD; assigned a 70 
percent rating for PTSD effective from May 17, 1995; and, 
primarily based on PTSD (the only other service-connected 
disability was hemorrhoids, rated 10 percent from April 
1990), granted a TDIU rating effective from May 17, 1995.

8.  Prior to the effective date of service connection for 
PTSD, the veteran's only service connected disability of 
hemorrhoids did not preclude gainful employment as required 
for a TDIU rating.


CONCLUSIONS OF LAW

1.  Following the May 1994 final Board decision, the first 
formal or informal application to reopen the claim for 
service connection for PTSD was on May 17, 1995, and service 
connection and compensation for PTSD may be effective no 
earlier than May 17, 1995 based on an application to reopen 
the claim supported by new and material evidence.  38 
U.S.C.A. §§ 5101, 5108, 5110, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (1999).

2.  Prior to service connection becoming effective for PTSD 
on May 17, 1995, the veteran did not qualify for a TDIU 
rating, and the TDIU rating may not be effective prior to May 
17, 1995.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.16, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran has had numerous claims for benefits before the 
VA over the years.  In August 1988, he first claimed service 
connection for a psychiatric disorder.  Such claim was denied 
by the RO in June 1989, and the veteran appealed to the 
Board.

In a May 6, 1994 decision, the Board denied service 
connection for multiple disabilities, including PTSD.  The 
file contains numerous documents related to the veteran's 
subsequent appeal to the Court of the Board's May 1994 
decision and his request to have the Board reconsider its May 
1994 decision.

By a letter to the RO dated May 20, 1994, the veteran's 
Congressman forwarded correspondence he had received from the 
veteran (including a May 18, 1994 letter by the veteran to 
the Congressman).  The veteran requested the Congressman's 
assistance in getting copies of medical records from the VA 
to file his appeal on his service connection claims.

A May 25, 1994 letter from the RO to the veteran indicates 
that copies of his requested service medical records were 
enclosed.

In a letter to the RO dated May 26, 1994, the veteran again 
requested copies of medical and other records pertaining to 
his claims.

By a letter dated May 27, 1994, the RO notified the veteran's 
Congressman's office that copies of information requested by 
the veteran (this includes copies of his service medical 
records) had been sent to the veteran in August 1988, June 
1990, July 1990, August 1990, and November 1990.  In addition 
it was noted that the veteran had reviewed his claims file 
and had been given the opportunity to make copies of records 
in June 1991, that copies of his complete claims file were 
mailed to him in November 1993, and that copies of his 
complete service medical records had again been mailed to him 
in May 1994.

By a statement dated June 2, 1994, the veteran again 
requested that the RO provide him with copies of medical 
records per his May 26, 1994 letter, and he said that he 
needed the records to take with him to Washington, D.C.

On June 3, 1994, the veteran filed a Notice of Appeal to the 
Court with respect to the May 1994 Board decision.

In a June 8, 1994 lettter to the veteran, the RO referenced 
his May 26, 1994 and June 2, 1994 requests for documents, 
pointed out that his file currently had about 978 separated 
documents, noted that he had previously been given copies of 
the documents, and told him that copies would again be sent 
to him on submission of the appropriate copying fee.
In a letter dated June 16, 1999, and received by the VA 
Secretary on June 20, 1994, the veteran requested help in 
locating purportedly missing service records which he said he 
needed to prove service connection for PTSD, hypertension, 
and a stomach disorder (he also described additional ailments 
in the letter).  At the top of the letter, the veteran 
referenced his VA claims number, the docket number of the May 
1994 Board decision, and the docket number of his pending 
appeal to the Court.  In the closing paragraph of the letter, 
the veteran said the Board denial was on May 6, 1994 (he 
again provided the docket number of that Board decision) and 
said that this gave him about 75 days to collect the records 
to present to the Board for reconsideration.  The veteran 
asked that, if the Secretary could not provide the records, 
that the Board be given confirmation of the events he 
described.  The veteran said this was very urgent and 
critical to his case.  He again gave the docket number of his 
pending Court case.
The file shows that the Secretary forwarded the veteran's 
above correspondence to the RO for a response.  On August 18, 
1994, the RO sent a form letter to the National Personnel 
Records Center (the form letter refers to a veteran's claim) 
and asked for any additional service medical records.  In an 
August 24, 1994 letter to the veteran, a VA Central Office 
deputy director noted that he was responding to the veteran's 
June 16, 1994 letter to the Secretary; it was noted that the 
veteran's case was at the Board, that a request had been made 
for any more service medical records, and that if any such 
records were received they would be forwarded to the Board 
for review.  Other correspondence shows no additional service 
medical records were obtained.

In August 1994, additional requests for service medical and 
VA records were received by the RO (and forward to the Board) 
through the veteran's U.S. Senator.  An attached May 18, 1994 
letter from the veteran to the Senator said the records were 
needed to file his appeal on his service connection claims.

Records indicate that, apparently in December 1994, the 
veteran filed a motion with the Board asking for 
reconsideration of the Board's May 1994 decision.  With 
January 1995 correspondence concerning the request for 
reconsideration, the veteran enclosed a copy of his June 16, 
1994 letter to the VA Secretary, which he stated contained 
his reasons for requesting reconsideration.  Later in January 
1995, the Court issued a stay in the proceedings, pending 
action on the motion for reconsideration before the Board.  
In March 1995, the motion for reconsideration was denied by 
the Board. 

On May 17, 1995, the RO received a memorandum (which was 
dated May 16, 1995) from the Disabled American Veterans, the 
veteran's designated representative at the time.  The 
memorandum recites that it was "a request to open [the 
veteran's] claim to establish service connection for Post 
Traumatic Stress Disorder (PTSD)."  Attached to the 
memorandum were letters from the veteran to the Court and VA 
Secretary that had been submitted in connection with his 
request for review of the Board decision of May 1994.  One of 
the attached items was the veteran's June 16, 1994 letter to 
the Secretary. 

An October 1995 Court decision affirmed the May 1994 Board 
decision which denied, in pertinent part, service connection 
for PTSD.  

In a letter dated November 6, 1995, and received by the RO on 
November 7, 1995, the veteran asked that his claim for 
service connection for PTSD be reopened.

In May 1996, the RO denied the application to reopen the 
claim for service connection for PTSD, and the veteran 
appealed to the Board.  (The RO also granted service 
connection and a noncompensable rating, effective from April 
1990, for hemorrhoids, which is the veteran's only other 
service-connected condition.)

In a February 1998 decision, the Board found that the veteran 
had presented new and material evidence to reopen his claim 
for service connection for PTSD.  (The new evidence 
identified by the Board was an October 1996 statement from a 
soldier who had served with the veteran; such statement was 
received in November 1996.)  After reopening the claim, the 
Board granted service connection for PTSD.

In a June 1998 decision, the RO promulgated the grant of 
service connection for PTSD.  The RO assigned May 17, 1995 as 
the effective date for service connection for PTSD, and 
effective from that date assigned a 70 percent rating for the 
condition.  (The RO also granted a 10 percent rating for 
hemorrhoids effective from April 1990.)

In June 1998, the veteran filed a claim for a TDIU rating.  
In a July 1998 decision, the RO granted a TDIU rating (and 
also found such rating to be permanent in nature), effective 
from May 17, 1995, and such was predicated on the service-
connected PTSD.  

In a September 1998 decision, the RO denied an earlier 
effective date for service connection and compensation for 
PTSD.

In numerous statements, the veteran initially asserted that 
service connection and compensation for PTSD (including a 
TDIU rating) should be effective from when he first claimed 
service connection for a psychiatric disorder in 1988.  The 
March 2000 joint motion to the Court was authored by the 
veteran's current representative, and indicates that 
consideration must be given to whether the veteran's June 16, 
1994 letter to the Secretary (received on June 20, 1994) may 
be an application to reopen the claim for service connection 
for PTSD, so that service connection and compensation for 
PTSD would be effective from that date.  The joint motion 
also indicates that consideration should be given to whether 
the TDIU rating may be effective from a date within the year 
prior to the veteran's June 1994 letter to the Secretary 
(assuming such letter was an application to reopen the claim 
for service connection for PTSD).

II.  Analysis

The veteran previously argued that service connection and 
compensation for PTSD (including a TDIU rating) should be 
retroactive to August 1988 when he first filed a claim for 
service connection for a psychiatric disorder.  However, the 
intervening May 1994 Board decision (affirmed by the Court in 
October 1995) which denied service connection for PTSD 
precludes such a result.  The May 1994 Board decision is 
final, with the exception that the claims may be reopened by 
the submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104.

The effective date for service connection and compensation, 
based on a reopened claim supported by new and material 
evidence, is the date of receipt of the reopened claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q), (r).  It is clear that service 
connection and compensation for PTSD may be effective from a 
date, subsequent to the May 1994 final Board decision, which 
is no earlier than the date on which the VA received the 
veteran's application to reopen the claim for service 
connection for PTSD.  Melton v. West, 13 Vet.App. 442 (2000); 
Washington v. Gober, 10 Vet.App. 391 (1997); Wright v. Gober, 
10 Vet.App. 343 (1997).  

The problem then becomes identification of the first 
application to reopen the claim for service connection for 
PTSD after the May 1994 Board decision.  A claim or 
application for VA benefits, whether formal or informal, must 
be in writing and must identify the benefit sought.  
38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; 
Rodriguez v. West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. 
West, 12 Vet.App. 377 (1999).  While the VA should broadly 
interpret submissions from a veteran, it is not required to 
conjure up issues not specifically raised.  See Brannon v. 
West, 12 Vet.App. 32 (1998). 

Following the May 1994 Board decision, the veteran made a 
number of repetitious requests to the RO and Secretary 
requesting copies of various service and VA records, all of 
which had previously been made available to him.  The March 
2000 joint motion and Court order directs the Board to 
address whether one such request for additional records, the 
June 16, 1994 letter by the veteran which was received by the 
VA Secretary on June 20, 1994, represents an application to 
reopen his claim for service connection for PTSD.  From the 
content of the letter and the context in which it was sent 
(it was one of many letters concerning ongoing appellate 
action), it is apparent to the Board that this communication 
was not an application to reopen the claim for service 
connection for PTSD.  It certainly did not identify such 
benefit, but rather referred to reconsideration procedures at 
the Board and the appeal to the Court.  When a claim is 
denied by the RO and Board, with a subsequent appeal to the 
Court (and/or motion for Board reconsideration), the 
associated statements by a veteran or his representative, 
directed at various VA offices and concerning the ongoing 
appellate process, are not automatically transformed into an 
application to reopen the claim with the RO.  As the 
veteran's June 1994 letter to the Secretary does not evince a 
request to reopen the claim for service connection for PTSD 
based on new and material evidence (in fact, the veteran then 
possessed no such evidence), it was not an application to 
reopen the claim and it does not control the effective date 
of the later grant of service connection.  The same holds 
true as to the numerous other items of correspondence by the 
veteran concerning the appellate process surrounding the May 
1994 Board decision.

The first identifiable application to reopen the claim for 
service connection for PTSD, subsequent to the May 1994 Board 
decision, is the memorandum from the veteran's then-
representative, received by the RO on May 17, 1995, which 
specifically requested that the claim be reopened.  The Board 
finds there is no earlier formal or informal application to 
reopen the claim.  Subsequent to the May 17, 1995 
application, the veteran submitted new and material evidence 
(an October 1996 lay statement) which led to reopening of the 
claim and the grant of service connection for PTSD.  Under 
the effective date rules, service connection and compensation 
for PTSD may be no earlier than the May 17, 1995 application 
to reopen the claim.

Turning to the issue of an earlier effective date for a TDIU 
rating, the RO made such rating effective on May 17, 1995, 
the same date on which service connection and a 70 percent 
rating for PTSD became effective.  The veteran's only other 
service connected disability prior to that time was 
hemorrhoids, rated 10 percent since 1990.  The TDIU rating 
was overwhelmingly based on the PTSD, not the hemorroids, and 
there is no credible evidence (nor is it claimed) that the 
hemorrhoids alone prevented gainful employment as required 
for a TDIU rating under 38 C.F.R. § 4.16.  It appears from 
the March 2000 joint motion that the veteran's attorney now 
claims that the TDIU rating may be assigned even before the 
effective date of service connection for PTSD, in light of 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  This 
law and regulation permit an effective date within the year 
prior to a claim for an increased rating for a disability, if 
it is factually ascertainable that the disability increased 
on a date within such year preceding the claim for increase.  
This legal authority is inapplicable to the instant case 
which involves an initial rating starting with the effective 
date of service connection.  See Fenderson v. West, 12 
Vet.App. 119 (1999).  It is clear that compensation for a 
disability (or based on such disability, in the case of a 
TDIU rating) may not be awarded from a date prior to the date 
on which service connection for such disability became 
effective.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  There 
is no legal merit to the argument that the TDIU rating may be 
effective prior to the effective date of service connection 
for PTSD, inasmuch as there would be no basis for a TDIU 
rating without PTSD being service connected.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  An earlier 
effective date for service connection and compensation for 
PTSD, and an earlier effective date for a TDIU rating, must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An earlier effective date, prior to May 17, 1995, for service 
connection and compensation for PTSD is denied.

An earlier effective date, prior to May 17, 1995, for a TDIU 
rating is denied.


		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

